                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:18-CR-356-lBO


UNITED STATES OF AMERICA                              )
                                                      )
       v.                                             )                      -ORDER
                                                      )
MICHAEL DEXTER BRODIE                                 )




       This matter came before the undersigned on January 15, 2019, at Raleigh, North Carolina

for arraignment. The Court accepted defendant's guilty plea and ordered that the defendant's

mental condition be examined prior to sentencing.

       If, after a defendant has been found guilty of an offense but prior to sentencing, a court has

reasonable cause to believe the defendant is presently suffering from a mental disease or defect for

which he is in need of custody for care or treatment in a suitable facility, the court may, on its own

motion, hold a hearing on his present mental condition. 18 U.S.C. § 4244(a). In preparation for

such a hearing, the court may order a psychiatric or psychological examination of the defendant

be conducted, and a report filed, in accordance with 18 U.S.C. §§ 4247(b) and (c).

       In light of the nature and circumstances of the offense conduct, in addition to the Court's

own colloquy with the defendant, the Court finds that a hearing on defendant's present mental

condition is warranted. See 18 U.S.C. § 4244(a). The Court therefore orders that a psychiatric or

psychological examination of defendant be conducted and defendant is hereby committed to the ·

custody of the Attorney General for a period not to exceed thirty days. See 18 U.S.C. § 4247(b).

A psychiatric or psychological report shall be filed in accordance with 18 U.S.C. § 4247(c) not
more than thirty days from the date of entry of this order. Defendant's sentencing hearing remains

tentatively scheduled for the Court's April 15, 2019, term.




                                             CHIEF UNITED STATES Disruc;JUDGE




                                                2
